


Exhibit 10.5
[logoname.jpg]




July 18, 2013






Mr. Sandeep Reddy




Dear Sandeep:
 
I am very pleased to extend to you an offer of employment at GUESS?, Inc. as
Chief Financial Officer. In this position you will be reporting directly to me.
We appreciate your contributions and achievements in Guess Europe, and look
forward to your continued global leadership.
 
The terms of your offer are as follows:
 
1.
Base salary of $400,000.00 per year, with exempt status, paid in accordance with
the Company's normal payroll practices.



2.
You will be eligible to participate in GUESS?, Inc.'s Executive Bonus Program,
which currently bases awards on individual performance and objectives,
department, and Company objectives. As a participant in this plan, your bonus
opportunity may include both cash and long term equity incentives as a
percentage of your base salary, with an annual target of 40% for cash bonus and
60% for the long term incentive equity component. With respect to the Company's
fiscal year ending February 1, 2014, the Bonus will be pro-rated.



3.
In addition to the compensation set forth above, and subject to approval by the
GUESS?, Inc. Compensation Committee at its next meeting, you will be granted the
following equity compensation pursuant to the GUESS?, Inc. Equity Incentive
Plan:



(a)
Non-qualified options to purchase 18,000 shares of the Common Stock of GUESS?,
Inc. with an exercise price equal to the closing price of the Common Stock on
the grant date. Such stock options will vest during your employment over a
four-year period as follows: one-fourth of your options will vest on each
anniversary of the date of grant until fully vested.



(b)
Restricted stock in the amount of 6,000 shares of Common Stock subject to your
signing of a restricted stock agreement with standard terms and conditions for
restricted stock awards as determined by the Compensation Committee. Among other
conditions, you will be required to pay the par value of one cent ($.01) per
share of your restricted stock on the date of grant. Your restricted stock will
vest over a four-year period as follows: one-fourth of your shares will vest on
each anniversary of the date of grant until fully vested.











--------------------------------------------------------------------------------




Mr. Sandeep Reddy
July 18, 2013
Page 2






4.
Medical, dental, life, vacation and disability benefits commensurate with your
position at GUESS?, Inc. You will accrue vacation benefits at the rate of four
weeks per year. You will be provided with a summary and details of these
benefits when you begin employment with the Company.



5.
Relocation expenses incurred during the move from Lugano, Switzerland to Los
Angeles, CA will be provided by GUESS?, Inc. Please note that these expenses are
considered income for IRS purposes, and you will be taxed on this amount,
including applicable payroll taxes. Your relocation will be coordinated through
GUESS?, Inc. and Professional Relocation & Consulting Services. If you
voluntarily resign from GUESS?, Inc. within two years of your hire date, you
will be responsible to reimburse GUESS?, Inc. for all relocation expenses. After
your first year of service, these expenses will be pro-rated per year (see
attached schedule A). The expenses will include:



a) Movement of your household goods from Lugano, Switzerland to Los Angeles, CA.


b) Two (2) one-way business class airfare tickets for your final relocation to
Los Angeles.


6.
If GUESS?, Inc., should terminate your employment at any time for any reason,
other than for cause, you shall be entitled (subject to the execution of the
Company's standard Settlement and Release Agreement) to payments in the amount
of six (6) months base salary (at the rate of the date of termination), paid in
accordance with the Company's normal payroll practices. If you begin full-time
employment, part-time employment or consulting engagements prior to the end of
such six month period following your termination, which includes compensation in
an amount equal or greater than your compensation at GUESS?, Inc., any payments
due to you under this subsequent paragraph shall be forfeited. If you accept and
begin employment prior to the end of the six month period at a salary lower than
your base salary at GUESS?, Inc., GUESS?, Inc., will pay you the difference in
compensation for this period. Given the important nature of your position, the
company requests, to the extent practicable, that you please provide 6 months
advance notice in the event you elect to terminate your employment with the
Company. Nothing in the foregoing is intended in any way to alter the at-will
nature of your employment.



In order to help you to avoid incurring any tax penalties under Section 409A of
the Internal Revenue Code in connection with the severance provisions set forth
herein, the following provisions shall apply:


a)If your employment is terminated in circumstances that would trigger the above
severance benefit, Guess?, Inc. will provide you the form of Settlement and
Release Agreement not later than seven (7) days after the date your employment
is terminated;


b)You will have 21 days within which to consider, execute and return the
Settlement and Release Agreement to Guess?, Inc. (unless a longer period of time
for you to consider the Settlement and Release Agreement is required under
applicable law);












--------------------------------------------------------------------------------




Mr. Sandeep Reddy
July 18, 2013
Page 3






c)If you do not timely provide Guess?, Inc. with the executed Settlement and
Release Agreement, or if you revoke your Settlement and Release Agreement under
any revocation right afforded by applicable law, Guess?, Inc. will have no
obligation to pay you the severance benefit; and


d)If you timely provide Guess?, Inc. with your executed Settlement and Release
Agreement, and you do not revoke your Settlement and Release Agreement, your
severance benefit will be paid as follows: (i) the first installment of your
severance benefit will be paid to you on (or within 10 days following) the 60th
day following the termination of your employment with Guess?, Inc., and will
include any severance that would have been paid to you during that 60-day period
had your salary continued during that period, and (ii) the remaining portion of
your severance benefit will be paid in equal installments on regularly scheduled
paydays in accordance with the Company's normal payroll practices during the
remainder of your severance period. Severance payments will be subject to
applicable tax withholding.


In this position, it may be necessary for you to travel internationally. We
require that you possess a valid passport, that must be on file with the GUESS?,
Inc. Travel Department. It is your responsibility to ensure that your passport
is valid at all times.


In accordance with government regulation, all employees must present eligibility
to work.  On your first day of employment, please bring in original  documents
to establish both identification and employment eligibility from the attached
list of acceptable documents (Form I-9). If you are unable to present these
documents, we are not permitted to employ you.


We look forward to your joining us at GUESS?, Inc., and a prosperous future
together. Please feel free to contact me if you have any questions.
 
Sincerely,


/s/ Paul Marciano 
 


Paul Marciano
GUESS?, Inc., Chief Executive Officer




AGREED & ACCEPTED


/s/ Sandeep Reddy        July 18, 2013
_________________________________
Sandeep Reddy            Date






--------------------------------------------------------------------------------




Schedule A




Relocation Reimbursement Schedule


Service Period
Reimbursement
First year (through first anniversary date)
All costs incurred
Second year (through second anniversary date)
½ of all costs incurred
 
 





